The Attorney                General of Texas
                                        January        30,   1980
MARKWHITE
Attorney General

                   Honorable Selden N. Snedeker                Opinion No. Mw-135
                   Criminal District Attorney
                   Cameron County Courthouse                   Re: Whether a teacher related to
                   Brownsville, Texas 78520                    a school trustee may be employed
                                                               to perform additional work for the
                                                               school district.

                   Dear Mr. Snedeker:

                         You inquire about- the application of the nepotism statute to three
                   cases of employment by the school district.     Article 5996a provides as
                   follows:

                                 No officer of this State nor any officer of any
                              district, county, city, precinct, school district, or
                              other municipal subdivision of this State, nor any
                              officer or member of any State district, county, city,
                              school district or other municipal board, or judge of
                              any court, created by or under authority of any
                              General or Special Law of this State, nor any member
                              of the Legislature, shall appoint, or vote for, or
                              confirm the appointment       to any office, position,
                              clerkship, employment or duty, of any person related
                              within the second degree by affinity or within the
                              third degree by consanguinity        to the person so
                              appointing or so voting, or to any other member of
                              any such board, the Legislature, or court of which
                              such person so appointing or voting may be a member,
                              when the salary, fees, or compensation          of such
                              appointee is to be paid for, directly or indirectly, out
                              of or from public funds or fees of office of sny kind
                              or character     whatsoever;   provided, that nothing
                              herein contained, nor in any other nepotism law
                              contained    in any charter     or ordinance     of any
                              municipal corporation of this State, shall prevent the
                              appointment,    voting for, or confirmation       of any
                              person who shall have been continuously employed in
                              any such office, position, clerkship, employment or
                              duty for a period of two (2) years prior to the election




                                                  P-   434
Honorable Selden N. Snedeker     -   Page Two     (Mw-135)



           or appointment of the officer or member appointing, voting for, or
           confirming the appointment, or to the election or appointment of
           the officer or member related to such employee in the prohibited
           degree.

        You first ask whether a teacher who is the husband of a school board member and
who has been employed by the school district for over two years may be employed to
develop curriculum guides during the summer. The spouse of an officer to whom the
ne otism statute applies is considered to be related to him within the prohibited degree of
af f mity. Attorney General Opinions H-993 u977); V-785 (1949). Letter Advisory No. 69
(1973) dealt with a similar question under ths nepotism statute.       It considered whether a
school district employee with more than two years employment but within a prohibited
degree of relationship to a school board trustee could be assigned to a new position. It
determined that the legislature intended only that a person with two years’ prior service
would not lose his job if a relative were elected to an office within the article’s purview.
See also Attorney General Opinion M-671 (1970). Letter Advisory No. 69 (1973) went on to
state that “the plain and unambiguous language of the exception makes it apply only to the
‘office, position, clerkship, employment or duty’ in which the person shall have been
continuously employed, and that, where a forbidden relationship exists, a person may not
be appointed to a different position. . . .‘I In our opinion, the school board may not appoint
the teacher in question to the additional employment of developing curriculum guides
during the summer.

       You next ask whether a teacher who is the husband of a niece of a school board
member and who has been employed by the school district for over two years may be
employed to teach in the Adult Basic Education and Veteran’s Programs after his regular
teaching hours. The teacher is within a prohibited degree of relationship to the school
board member.     See Attorney General Opinion V-785 (l949), Letter Advisory No. 148
(1977). For the reasons discussed in answer to your first question, we believe the school
board may not appoint the teacher to additional employment in the Adult Basic Education
and Veteran’s Programs.

      You finally ask whether a clerical aide who is the wife of a school board member and
who has over two years of service with the school district may receive an increase in
salary given other clerical aides doing similar wak. Letter Advisory No. 68 (1973) dealt
with a similar situation, and concluded that the employee could receive a salary increase
only if it was an increase given to other persons occupying the same position and with like
experience and training.    We believe the clerical aide may receive the salary increase
given to all persons doing similar work

                                       SUMMARY

           The employee of a school district who is related to a trustee within
           a degree prohibited by the nepotism statute may not be given new
           or additional employment with the school district.       An employee
           who is within a prohibited degree of relationship to a trustee may
           be given a pay increase which is given to other persons occupying
           the same position and with like experience and training.




                                            P.   435
Honorable Selden N. Snedeker       -   Page Three    (NW-135)



                                              Very truly yours,
                                            2dFd

                                               MARK     WHITE
                                               Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Jim Allison
David B. Brooks
Bob Gammage
Susan Garrison
Rick Gilpin
Bruce Youngblcod




                                          P.   436